Citation Nr: 1018885	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-25 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than August 17, 
2007, for the award of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.  

(The issue of entitlement to benefits under Chapter 31, Title 
38, United States Code, other than employment services, is 
the subject of a separate decision).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1984 to 
February 1986, and was discharged under honorable conditions.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which granted service connection for PTSD and 
assigned an initial 10 percent disability rating, effective 
August 17, 2007.  

The appellant disagreed with both the initial rating and the 
effective date assigned by the RO.  In June 2008, a Statement 
of the Case was issued addressing the issue of entitlement to 
an initial rating in excess of 10 percent for PTSD.  The RO 
thereafter accepted the appellant's statement of October 15, 
2008, in lieu of a VA Form 9, regarding the issue of 
entitlement to an initial rating in excess of 10 percent for 
PTSD.  

The record currently before the Board, however, contains no 
indication that the RO has issued a Statement of the Case 
addressing the issue of entitlement to an effective date 
earlier than August 17, 2007, for the award of service 
connection for PTSD.  Thus, a remand for this action is now 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In April 2009, the appellant testified at a Board hearing at 
the RO regarding the issue of entitlement to additional 
vocational rehabilitation benefits.  In November 2009, a 
second Board hearing at the RO was provided to afford the 
appellant the opportunity to give additional testimony on the 
vocational rehabilitation issue, as well as the issues set 
forth above on the cover page of this remand.  

The issue of entitlement to additional vocational 
rehabilitation benefits is the subject of a separate 
decision.  See BVA Directive 8430, Board of Veterans' 
Appeals, Decision Preparation and Processing, 14(c)(10)(a)(3) 
(providing that because they differ from other issues so 
greatly, separate decisions shall be issued in vocational 
rehabilitation cases in order to produce more understandable 
decision documents).  Appellate review of the vocational 
rehabilitation matter has been assigned to a panel of 
Veterans Law Judges to allow both Judges who conducted 
hearings on the vocational rehabilitation issue to 
participate in making the decision on that claim.  38 C.F.R. 
§ 20.707 (2009).  

The appeal in the instant matter is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

Here, the Board notes that in multiple statements submitted 
between January 2008 and February 2010, the appellant 
appeared to refer to claims of entitlement to service 
connection for multiple disabilities, including a sleeping 
disorder, drug abuse, a chronic adjustment disorder, a 
disability manifested by numbness in the arm, a right ankle 
disability, residuals of an injury to his two front teeth, 
residuals of strep throat, a back disability, neuropathy of 
both hands and feet, retinopathy, erectile dysfunction, a 
kidney disability, a heart disability, high cholesterol, 
diabetes, a pain disorder, and major depressive disorder.  He 
also appeared to refer to a claim of entitlement to an 
increased rating for his service-connected headaches.  The 
appellant has an unfortunate habit of repeatedly submitting 
evidence and various communications to the RO in a piecemeal 
fashion, a practice which inevitably leads to confusion and 
hinders the decision-making process.  Based on the record 
currently before the Board, it remains unclear whether the 
appellant, indeed, wishes to submit such claims for 
compensation for each of the conditions discussed above.  In 
any event, it does not appear that the RO has had the 
opportunity to address these matters.  Therefore, the Board 
does not have jurisdiction over them and they are referred to 
the RO for clarification.   If the appellant wishes to raise 
additional claims before the RO, he is urged to do so with 
specificity and in a consolidated fashion. 




REMAND

As set forth above, in a November 2007 rating decision, the 
RO granted service connection for PTSD and assigned an 
initial 10 percent disability rating effective August 17, 
2007.  Although the appellant has submitted a notice of 
disagreement with the effective date assigned by the RO, the 
record currently before the Board contains no indication that 
the RO has issued a Statement of the Case addressing this 
matter.  Accordingly, the RO must provide the appellant with 
an appropriate Statement of the Case and afford him an 
opportunity to perfect an appeal of this issue, should he so 
desire.  Manlincon, 12 Vet. App. at 240-41.

Because a change in the effective date assigned for the award 
of service connection for PTSD could have an impact on the 
adjudication of the initial rating assigned, the two issues 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Thus, consideration of the appellant's 
entitlement to an initial rating in excess of 10 percent for 
PTSD must be deferred, pending completion of the actions on 
the earlier effective date matter.  

Additionally, the Board notes that the record on appeal 
regarding the issue of entitlement to an initial rating in 
excess of 10 percent for PTSD is incomplete.  In numerous 
statements submitted during the course of this appeal, the 
appellant has indicated that he applied for Social Security 
disability benefits as a result of several disabilities, 
including PTSD.  The claims folder contains a September 2008 
letter from the Social Security Administration (SSA) advising 
the appellant that his application for disability benefits 
had been approved, but the record currently before the Board 
contains no indication that the RO has requested records from 
SSA.  

VA is required to obtain relevant records from a Federal 
department or agency, including the Social Security 
Administration (SSA).  See 38 C.F.R. § 3.159(c)(2) (2009); 
McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see 
also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) 
(noting that "[r]elevant records for the purpose of § 5103A 
are those that relate to the injury for which the claimant is 
seeking benefits and have a reasonable possibility of helping 
to substantiate the veteran's claim.").  Given the 
appellant's assertions, SSA records should be requested, if 
the RO has not already done so.  

Based on the record currently before the Board, it also 
appears that since the issue of entitlement to an initial 
rating in excess of 10 percent for PTSD was last considered 
by the RO in the July 2008 Statement of the Case, several 
volumes of additional evidence have been associated with the 
record on appeal, including VA clinical records dated to 
November 2009 showing that the appellant underwent 
psychiatric treatment for his PTSD.  The appellant has not 
submitted a waiver of initial RO review of this additional 
pertinent evidence.  Under 38 C.F.R. § 20.1304 (2009), 
therefore, such evidence must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case to the appellant addressing the 
issue of entitlement to an initial rating 
in excess of 10 percent for PTSD.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The appellant must be 
advised of the time limit in which he may 
file a substantive appeal, if he so 
desires.  38 C.F.R. § 20.302(b) (2009).  
This issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The RO should contact SSA and obtain 
outstanding records pertinent to the 
appeal, including any medical records 
corresponding to the appellant's 
application for disability benefits.

3.  After the completion of any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
considering all the evidence of record.  
If the benefits sought on appeal remain 
denied, the RO should furnish the 
appellant with an appropriate 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board, in accordance 
with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


